information. 1 Thus, it appears that appellant has abandoned this appeal.
                     Accordingly, we dismiss this appeal as abandoned.
                                 It is so ORDERED.



                                                        Parraguirre


                                                                                        J.
                                                        Douglas


                                                                                        J.




                     cc:   Hon. Bridget Robb Peck, District Judge
                           Brett Rosselli
                           Kathleen T. Breckenridge
                           Washoe District Court Clerk




                           1111 addition, we note that on December 11, 2014, a copy of a district
                     court order was filed in this court which directed appellant to file an
                     amended application to waive fees and costs. It was accompanied by
                     documentation indicating that it too had been returned by the United
                     States Postal Service to the district court with an advisement that the
                     forwarding time had expired.



SUPREME COURT
       OF
     NEVADA
                                                          2
(0) 1947A 41411#44